Case 2:20-cv-01044-MCE-CKD Document 38-7 Filed 06/11/20 Page 1 of 5

Exhibit 6

Governor Newsom’s Executive Order
N-67-20
 

 

Case 2:20-cv-01044-MCE-CKD D t 38-7 Filed 06/11/20 P 2o0f5
Se EXECUTIVE DEPARTMENT aoe ee

STATE OF CALIFORNIA

EXECUTIVE ORDER N-67-20

WHEREAS on March 4, 2020, | proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19; and

WHEREAS on November 3, 2020, California—like the other states of the
United States—will hold a General Election, and Californians throughout the
state will exercise their right to vote; and

WHEREAS while the future course of the COVID-19 pandemic cannot be
known with certainty, state, national, and international projections reflect
ongoing danger from the pandemic throughout the remainder of this year, and
experts believe that COVID-19 will remain a threat to public health during the
November election; and

WHEREAS California and its counties must take action now—to procure
supplies, secure polling places, enlist volunteers, and draw up plans, among
other steps—to ensure that the November 3, 2020 General Election is held in a
manner that is accessible, secure, and safe; and

WHEREAS to preserve public health in the face of the threat of COVID-19,
and to ensure that the November election is accessible, secure, and safe, all
Californians who are registered to vote in that election must be empowered to
vote by mail, as an alternative to in-person voting, where appropriate; and

WHEREAS it is also essential to ensure that all Californians who may need
access to in-person voting opportunities—including individuals with disabilities,
individuals who speak languages other than English, individuals experiencing
homelessness, and others who may find vote-by-mail less accessible than in-
person voting—are able to access such opportunities and exercise their right to
vote; and

WHEREAS it is vital that California voters not be disenfranchised as a result
of the COVID-19 pandemic, and that the November election be conducted in
a way that promotes eligible voters’ participation in our democracy; and

WHEREAS on May 8, 2020, | issued Executive Order N-64-20, which provides
that Californians registered to vote in the November 3, 2020 General Election
shall receive vote-by-mail ballots; and

WHEREAS as contemplated by Executive Order N-64-20, my Administration
has been working and continues to work in partnership with the Legislature and
the Secretary of State concerning the implementation of requirements for in-
person voting opportunities and other details and fiscal impacts of the
November election, and nothing in this Order is intended to limit legislative
action on those subjects; and

WHEREAS it is now critical—given counties’ pressing need to take action to
prepare for the November election, as recognized in Executive Order N-64-20—
that counties be able to prepare to meet requirements for in-person voting
opportunities and to implement other details of the November election; and

et
ad Ot

 

 
 

 

Case 2:20-cv-01044-MCE-CKD Document 38-7 Filed 06/11/20 Page 3 of 5

WHEREAS to curb the spread of COVID-19, in-person voting opportunities
for the November election must be made available in sufficient numbers to
prevent overcrowding and to otherwise maintain physical distancing at in-
person voting locations; and

WHEREAS public and private entities and individuals are encouraged to
cooperate with county elections officials in administering the November
election (including by volunteering their time and property, where appropriate),
and county elections officials are encouraged to consider using all mechanisms
provided by existing law to secure voting locations and elections personnel for
that election, which may include the use of public buildings (such as school
buildings and state office buildings) pursuant to Elections Code sections 12283-
12284, and which may (in light of the threat posed by the COVID-19 pandemic)
also include the assignment of public employees as disaster services workers
pursuant to Government Code section 3100; and

WHEREAS under the provisions of Government Code section 8571, | find
that strict compliance with various statutes specified in this Order would prevent,
hinder, or delay appropriate actions to prevent and mitigate the effects of the
COVID-19 pandemic.

NOW, THEREFORE, |, GAVIN NEWSOM, Governor of the State of California,
in accordance with the authority vested in me by the State Constitution and
statutes of the State of California, and in particular, Government Code sections
8567, 8571, and 8627, do hereby issue the following Order to become effective
immediately:

IT IS HEREBY ORDERED THAT:

1) As provided by Executive Order N-64-20, all Californians who are
registered (and otherwise eligible) to vote in the November 3, 2020
General Election shall receive vote-by-mail ballots. Consistent with
Elections Code section 2226, this provision is not intended, and shall not
be construed, to mean that voters in an inactive voter registration
status shall receive vote-by-mail ballots in connection with the
November 3, 2020 General Election.

2) Notwithstanding any contrary provision of state law (including, but not
limited to, Elections Code sections 3019.5 and 3019.7), all county
elections officials are required to use the Secretary of State’s vote-by-
mail ballot tracking system, created pursuant to Elections Code section
3019.7, and to use Intelligent Mail Barcodes on all vote-by-mail ballot
envelopes.

3) Notwithstanding any contrary provision of state law (including, but not
limited to, any such provision of Elections Code sections 12200-12286 or
12288, and specifically including the requirement in Elections Code
section 12286(a) (3) that at least one polling place be designated per
precinct), a county that is not subject to the California Voter's Choice
Act shall not, in connection with the November 3, 2020 General
Election, be required to make available more than one polling place
per 10,000 registered voters, as long as the county complies with all of
the following conditions:

{i
BF

 

 
 

 

Case 2:20-cv-01044-MCE-CKD Document 38-7 Filed 06/11/20 Page 4 of 5

a) At least one polling place per 10,000 registered voters is
made available for voting during the following hours:

i) From Saturday, October 31, 2020, through
Monday, November 2, 2020, for at least eight hours
(during regular hours convenient for members of
the public) each day; and

ii) On Tuesday, November 3, 2020, from 7 a.m. until 8
p.m.

b) At least the following number of vote-by-mail ballot drop-off
locations (as defined in Elections Code section 3025(a)(2)) is
made available for ballot drop-off beginning no later than 9
a.m. on Tuesday, October 6, 2020, and continuing during
regular business hours each day through the close of voting
on Tuesday, November 3, 2020:

i) Atleast one vote-by-mail ballot drop-off location
per 15,000 registered voters; and

ii) Notless than two vote-by-mail ballot drop-off
locations regardless of the number of registered
voters; and

Cc) At least one vote-by-mail ballot drop-off location required by
subparagraph (b) is fully accessible to the public for at least
twelve hours each day (during regular hours convenient for
members of the public) between Tuesday, October 6, 2020
and Tuesday, November 3, 2020, inclusive.

4) Notwithstanding any contrary provision of state law (including, but not
limited to, any such provision of Elections Code section 4005 or section
4007, as applicable), a county that is subject to the California Voter's
Choice Act shall not, in connection with the November 3, 2020
General Election, be required to open any vote center (as that term is
used in Elections Code sections 357.5, 4005, and 4007) prior to
Saturday, October 31, 2020. Counties are nevertheless encouraged to
open vote centers earlier, where feasible and as conditions warrant, to
maximize opportunities for voter participation in the November 3, 2020
General Election.

5) Notwithstanding any contrary provision of state law (including, but not
limited to, any such provision of Elections Code section 4005(a)(10)), no
county elections official shall be required to conduct any in-person
public meetings or workshops in connection with the preparation of
plans for the administration of the November 3, 2020 General Election,
as long as a draft of each such plan is posted on the relevant county
election official’s website in a manner consistent with Elections Code
section 4005(a)(10)(E) (iii) and the relevant county elections official
accepts public comment on the draft plan for at least 10 days.
Counties are encouraged to take additional steps, where feasible, to
facilitate and encourage public participation in the development of
such plans.

cas
(eercam

 

 
 

 

Case 2:20-cv-01044-MCE-CKD Document 38-7 Filed 06/11/20 Page 5 of 5

6) Nothing in this Order is intended, or shall be construed, to limit a
county's ability to fulfill the requirements imposed on that county by
existing law (including, but not limited to, any provision of law
conditionally suspended by Paragraph 3 as to counties not subject to
the California Voter’s Choice Act) concerning procedures for the
November 3, 2020 General Election. In particular, any county
described in Paragraph 3 that complies with all such requirements
applicable to that county (and that therefore need not avail itself of
the conditional suspension set forth in Paragraph 3) may do so without
additionally satisfying any separate requirements that would otherwise
be imposed by Paragraph 3. Additionally, where feasible, counties are
encouraged to exceed the minimum requirements imposed by this
Order, or otherwise imposed by law in connection with the
administration of the November 3, 2020 General Election, to maximize
opportunities for voter participation in that election.

7) The Legislature and the Secretary of State are requested to continue
working in partnership with my Administration to ensure that the
November 3, 2020 General Election is safe, secure, and accessible for
all, including by ensuring (and by working with county elections officials
to ensure) that there is sufficient voter education and outreach to
prepare voters to participate in that election. Nothing in this Order is
intended, or shall be construed, to limit in any way the enactment of
legislation concerning the November 3, 2020 General Election.

IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
filed in the Office of the Secretary of State and that widespread publicity and
notice be given of this Order.

This Order is not intended to, and does not, create any rights or benefits,
substantive or procedural, enforceable at law or in equity, against the State of
California, its agencies, departments, entities, officers, employees, or any other
person.

IN WITNESS WHEREOF | have hereunto set
my hand and caused the Great Seal of the
State fof Californiafto be affixed this 3rd day
of J¥nme 2020:

 

 

phn NEWSOM
vernor of California

ATTEST:

 

ALEX PADILLA
Secretary of State

Oi
i

 

 
